Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/10/2019 has been considered and placed of record in the file.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art(s) cited by the Examiner and/or by the Applicant fails, singularly or in combination, to teach or suggest the following limitations in independent claims 1 and 19:
“
training weights of an artificial neural network to be implemented by inference computing apparatus in which the trained weights are stored as programmed conductance states of respective predetermined memristive devices, the method comprising:
deriving for said memristive devices a probability distribution indicating distribution of conductance errors for said devices in said programmed conductance states;
in a digital computing apparatus, training said weights via an iterative training process in which the weights are repeatedly updated in response to processing by the network of training data which is propagated over the network via the weights; and
in the digital computing apparatus, applying noise dependent on said probability distribution to weights used in said iterative training process.
”
For claim 19, the phrase “computer readable medium” is defined in the specification (para. 30) as “a computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g. light pulses passing through a fiber- optic cable), or electrical signals transmitted through a wire” (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0342904 A1 teaches training for memristive learning systems using stochastic learning algorithm.
US 2019/0244088 A1 teaches artificial neurons system including a diffusive memristor and an electronic device for emulating a biological neuron is disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/Examiner, Art Unit 2632